Citation Nr: 1230049	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1976.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2008 rating decision that denied service connection for bilateral hearing loss disability and tinnitus.

The Veteran was afforded a hearing at the RO in August 2010.  The transcript is of record.  

By Board decision in March 2012, service connection for tinnitus was denied.  This matter is no longer for appellate consideration.  The issue of entitlement to service connection for bilateral hearing loss disability was remanded for further development.  


FINDINGS OF FACT

1.  Noise exposure is consistent with the circumstances of the Veteran's service.

2.  Bilateral hearing loss was shown at service entrance; the presumption of soundness does not attach.

3.  Bilateral hearing loss disability clearly and unmistakably preexisted service and did not permanently increase in severity during service. 


CONCLUSION OF LAW

Bilateral hearing loss disability clearly and unmistakably preexisted service and was not aggravated therein, and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 1131, 1137, 1153, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss disability of service onset for which service connection is warranted.  In a statement dated in September 2008, he related that he was constantly exposed to noise related to armor, tanks, firing of weapons, small arms, artillery and aircraft for which he was not issued or wore any type of ear protection.  He said that he began losing his hearing in service.  The appellant presented testimony on personal hearing in August 2010 to the effect that hearing loss began in service.  He related that he used the gun range for qualification purposes without the use of adequate ear protection.  He also stated that he was exposed to noise in the motor pool and did not use ear protection.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by a letter dated in August 2008 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  The appellant was also informed of the effective date elements of the claim at that time. See Dingess v. Nicholson, 19 Vet. App. 473.  

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  VA clinical data have been retrieved and reviewed.  The appellant has been afforded VA examinations over the course of the appeal, to include clinical opinions.  These, when taken as a whole, are determined to be adequate for adjudication purposes.  The appellant presented testimony on personal hearing in August 2010.  The issue was remanded for further development by Board decision in March 2012.  The extensive evidence of record, including the appellant's statements and testimony, has been carefully considered.  The Veteran has not indicated that there is outstanding evidence that has not been received or reviewed.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143; Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002).  As such, the claim of entitlement to service connection for bilateral hearing loss disability is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2012); 38 C.F.R. § 3.304(b) (2012). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2012).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2012).

Factual Background

The Veteran's DD Form 214 reflects that he served in the Marines with a military occupational specialty (MOS) of transportation operator.  His last duty assignment and major command were with the HHC 2D BN 48th Infantry (EI-WAEBTOA).  

On examination for service enlistment in January 1973, the Veteran was afforded an audiogram that showed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
15
20
00
30
LEFT
15
25
15
00
10

There are no further service treatment records.  

A claim for service connection of bilateral hearing loss disability was received in August 2008.

Post service private clinical records dated between 2004 and 2005 related to a workers' compensation claim do not record any complaints or references to hearing impairment.

Pursuant to the filing of a claim not pertinent to the instant appeal, the Veteran was afforded a VA examination in November 2005.  Among other things, he related that he had been an 18-wheel driver for 35 years through November 2004, and was terminated after an on-the-job-injury when he fell backwards and hurt his lower back.  He did not report hearing loss when asked about medical history.  On physical examination, HEENT [head, ears, eyes, nose, and throat] was noted to be normal.  Hearing loss was not recorded in the diagnoses following examination.

Subsequently received were VA outpatient records showing that the Veteran was seen in the mental health clinic in January 2006 indicating that he had a problem with hearing loss.  On request for audiology consultation in February 2006, he reported a gradual hearing loss.  It was recorded that he was a no-show for an audiology appointment in September 2006.

Upon filing his claim in this regard, the appellant was afforded a VA audiology examination in October 2008.  The examiner noted that the service entrance examination report denoted mild hearing loss at 4000 Hertz in the right ear and normal hearing in the left ear.  

Work history was obtained indicating that the Veteran was a technician and a truck driver after service.  He related that he was exposed to firearms, machine guns, ship engine noise and tanks during service without the use of ear protection.  Post service occupational noise exposure included working in a factory and machine shop, jackhammer, power tools, chainsaw, lawnmower, weedeater, grass blower and truck driving without hearing protection.  

On audiometric evaluation, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
00
00
00
LEFT
00
00
00
00
00

Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  The diagnosis for both ears was "[l]ikely some degree of high frequency hearing loss, normal middle ear function."  The examiner commented that the thresholds recorded were not accurate and were not in agreement with speech recognition and speech understanding scores.  It was added that the Veteran's best-volunteered pure tone thresholds were not an accurate reflection of his hearing sensitivity and that reliable thresholds could not be obtained.  It was recommended that only CNC be used for rating purposes.  The examiner further added that the Veteran reported a significant amount of post military unprotected noise exposure.  It was her opinion this was the likely cause of any current hearing loss.

The Veteran underwent a private audiometric evaluation in April 2010.  The puretone threshold approximations on this occasion were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
65
65
75
LEFT
15
30
45
55
65

Speech recognition scores were recorded as 68 percent in the right ear and 80 percent in the left ear.  The examiner's remarks noted mild to moderate hearing loss.  Binaural amplification was recommended.  Reliability was found to be good. 

The Veteran was afforded VA audiology evaluation in April 2011.  The examiner noted that the claims folder was available for review.  Pertinent history as presented previously was recited.  On audiometric evaluation, the following 
puretone thresholds in decibels were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
65
60
LEFT
20
35
45
50
60

Speech discrimination scores were 96 percent in the right ear and 96 percent in the left ear.  The diagnosis for both ears was mild to moderately severe bilateral sensorineural hearing loss.  The examiner related that the Veteran reported onset of bilateral hearing loss 20 to 30 years before but denied any prior to 1980.  She stated that "it is my opinion that military noise exposure is less likely than not responsible for his hearing loss..."

Pursuant to Board remand, the claims folder was reviewed by a VA audiologist in May 2012 for a clinical opinion as whether bilateral hearing loss shown on enlistment examination permanently increased in severity during service.  The examiner provided pertinent background history that included the fact that the Veteran had normal hearing in both ears in January 1973 except for a mild loss at 4000 Hertz in the right ear.  It was noted that he worked as a truck driver before and after military service, and in heavy construction and security work after service.  She stated that he previously reported unprotected exposure to occupational noise including in a factory/plant/machine shop, and from oilrigs, trucks, jackhammers and power tools.  It was noted that he did not report hearing loss on compensation and pension claims filed in 1976 or 2005, and first claimed hearing loss on the claim dated in August 2008, 32 years after separation from the service.  She related that there was no complaint of hearing loss on prior workers compensation examinations [dated between 2004 and 2005].  The examiner stated that given the effects of occupational noise exposure and aging on hearing, it was her opinion that military noise exposure did not aggravate the "most minimal" hearing loss measured at induction.


Legal Analysis

The Veteran's DD Form 214 reflects a military occupational specialty in motor transport and duty in an infantry division.  As such, exposure to noise is found to be consistent with the circumstances of the Veteran's service. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. 2012.  Accordingly, in-service exposure to noise is conceded.  However, this does not by itself enable a grant of service connection.  Rather, the evidence must demonstrate that current bilateral hearing loss disability is related to such service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for bilateral hearing loss disability is not warranted.

At the outset, the Board points out that when the Veteran was examined for service entrance in 1973, the 30-decibel loss on right side at 4000 Hertz, and the 25-decibel threshold shift on the left side at 1000 Hertz level constituted impaired hearing.  Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet.App. 157 (1993).  Although an assessment of hearing impairment was not recorded, the audiogram results were a clinical finding of hearing loss after an evaluation, and were not a report of history. See 38 C.F.R. § 3.304 (2012).  The record thus contains competent evidence that both ears displayed some degree of hearing impairment that clearly and unmistakably pre-existed active service.  Thus, the Veteran is not entitled to the presumption of soundness at service entrance. See 38 U.S.C.A. § 1111. 

It is demonstrated that some hearing loss (although not disability by VA standards) existed prior to the appellant's enlistment.  He currently has bilateral hearing loss disability according to VA criteria. See 38 C.F.R. § 3.385.  Therefore, the Board must address whether hearing loss at service entrance increased in severity or was aggravated during the period of active duty, or in the case of organic disease of the nervous system, within one year of separation.  As indicated previously, a pre-existing disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Unfortunately, with the exception of the service entrance examination report, the Veteran's service treatment records, including the discharge examination report, are not available.  Extensive efforts to retrieve them have been unsuccessful.  Therefore, the Board must look to other evidence contemporaneous to active duty, as well as the post service record to ascertain whether there is evidence of an increase in severity of hearing loss noted at service entrance.  

In this regard, the Board observes that within a month of discharge from active duty, the Veteran filed a claim for service connection, but did not indicate that he had hearing impairment or a problem with his hearing related to service.  He failed to report for VA examination in connection with his claim at that time.  The appellant subsequently filed another claim for service connection in 2005, but did not report a hearing problem.  When examined for VA compensation and pension purposes in November 2005, the ears were evaluated as normal and no medical history pertaining to hearing loss was reported.  VA outpatient records do not reflect that he reported hearing complaints until 2006, almost three decades after his 1976 discharge from active duty.  This long lapse of time must be considered in determining whether the Veteran currently has bilateral hearing loss disability related to service or aggravated therein. See Maxson v. Gober, 230 F. 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet.App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran failed to account for lengthy time between service and initial symptoms of disability).  

The Board observes that the post service record contains no credible evidence of an increase in severity or aggravation of hearing impairment noted at service entrance in 1973.  The Board reiterates that the appellant did not refer to any hearing when he filed claims for other disabilities in 1976 or 2005.  This silence when otherwise speaking affirmatively constitutes negative evidence.  In this regard, the Board finds that the Veteran lacks credibility when he states that he has hearing loss deriving from service, but did not make reference to such when filing claims for other disabilities after service.  Here, there is not silence alone.  Rather, there were actions taken on the part of the appellant from which a negative inference is drawn.  See Evans (Samuel) v. Brown, 9 Vet. App. 273, 283-84 (1996) (distinguishing relevant evidence (evidence tending to prove or disprove an alleged fact) from material evidence (evidence that is probative or tends to prove, or actually proves an issue) (citing BLACK'S LAW DICTIONARY 1203 (6th ed. 1990)). Timberlake v. Gober, 14 Vet. App. 122.  We also note that the Veteran variously reported a gradual loss of hearing in 2006; and a 20 or 30-year onset of such, but not before 1980, as reported in April 2011.  Such histories do not substantiate his lay assertion of an in-service onset or increase in severity of hearing loss.

Thus, aggravation in service is not established by either the clinical record or the Veteran's own statements or lack thereof.  There is no post service evidence in the record of a worsening of pre-existing hearing impairment during or shortly after service.  As such, the Board concludes that hearing impairment noted at service entrance did not increase in severity during active duty.  To the extent that the appellant contends that there was an increase in severity of such, or that hearing is directly related to service, the Board points out that the evidence contemporaneous to service and the lack of a showing of any complaints or findings of hearing loss disability for almost three decades following service are more probative than statements advanced in support of a claim for monetary benefits.  Nothing in this record leads to a finding that there was a permanent change in the nature of his pre-existing hearing loss, or that there was natural progress of the pre-service condition during service.  Since there was no increase in severity, the presumption of aggravation does not attach.  In addition, there is no evidence of aggravation within one year of separation from service. See 38 U.S.C.A. § 1112.

The Board acknowledges the appellant's assertions that current hearing loss disability is related to active duty.  A veteran is competent to report symptoms that he experiences as such come to him through the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994); Barr v. Nicholson, 21 Vet.App. 303, 309 (2007).  However, the Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  In this regard, the Board points out that despite the fact that the Veteran's service treatment records are not available, he did not report any hearing problem when filing a claim for service connection within the month after discharge from year active duty or for almost thirty years thereafter.  The record reflects that by his own admission, the Veteran drove a tractor-trailer for 35 years after discharge from active duty, and on VA examinations in 2008 and 2011, admitted to unprotected occupational noise exposure in a factory/plant/machine shop, and from oilrigs, trucks, jackhammers and power tools, etc.  As such, there is substantial evidence of sustained levels of noise exposure after discharge from active duty over many years.  Moreover, with respect to the etiology of the Veteran's current hearing loss disability, VA examiners in 2010 and 2011 determined that military noise exposure was less likely than not implicated in the development of current hearing loss disability.  When the record was reviewed and evaluated by VA in 2012, the VA examiner unequivocally stated that given the effects of occupational noise exposure and aging on his hearing, military noise exposure did not aggravate the minimal hearing loss measured at induction.  The examiner presented detailed rationale for this conclusion as delineated above.  These conclusions constitute negative evidence against the claim.

The Board thus finds that the 2010, 2011 and 2012 VA examiners' opinions after examination, review of his claims file and consideration of the Veteran's competent and credible statements regarding his in-service noise exposure, are highly probative and competent evidence as to the question of whether the Veteran's current hearing loss disability is etiologically related to service. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet.App. 120, 124-125 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The Board notes that there is no other competent clinical opinion of record to the contrary. 

The Board recognizes the Veteran's statements made in support of this claim.  While he is competent to state that he was exposed to noise in service and currently has hearing loss disability as a result thereof, his statements are substantially outweighed by the VA examiners' opinions, who reviewed the claims file and have medical training and expertise in this matter.  The Board would also point out that VA decision makers have discretion to accept or reject evidence provided that sufficient reasons and bases are set forth in explaining such actions. Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet.App. 190, 192-193 (1992).

Under the circumstances, the Board concludes that there is no reliable and/or probative evidence showing that current bilateral hearing loss disability is related to service or was aggravated therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for a bilateral hearing loss disability must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990)


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


